DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MALCOLM HOLLAND,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1202

                         [February 25, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Caroline Shepherd, Judge; L.T. Case Nos.
502019MM005002AMB and 502019AP000086A.

   Antony P. Ryan, Regional Counsel, Office of Criminal and Civil
Conflict Regional Counsel, Fourth District, and Richard G. Bartmon,
Assistant Regional Counsel, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.